Case 1:20-cv-03435-LTB Document 5 Filed 11/19/20 USDC Colorado Page 1 of 3




DISTRICT COURT, CITY AND COUNTY OF DENVER,
COLORADO                                                    DATE FILED: June 9, 2020 4:19 PM
1437 Bannock Street                                         FILING ID: 3277C036A717A
Denver, CO 80202                                            CASE NUMBER: 2020CV31975


Plaintiff:       Tebo-Orvis, LLC                                   ▲COURT USE ONLY ▲


Defendant:       United National Insurance Company

Glen F. Gordon, #19781                                             Case Number:
Keith M. Edwards, #42666
Hutchinson Black and Cook, LLC                                     Courtroom/Division:
921 Walnut Street, Suite 200
Boulder, CO 80302
Phone: (303) 442-6514
Attorneys for Plaintiff
gordon@hbcboulder.com


                                       COMPLAINT


       COMES NOW Plaintiff, Tebo-Orvis, LLC (“T-O”) for its Complaint against United
National Insurance Company (“United”) avers as follows:

                        PARTIES, JURISDICTION, AND VENUE

        1.    This is an action for breach of contract and violations of C.R.S. §10-3-1115 and
1116.

       2.      Plaintiff T-O is a Limited Liability Corporation with its principal place of
business in Colorado.

       3.      Defendant United is a property and casualty insurance company with the with its
principal place of business in Pennsylvania.

         4.     Venue is proper pursuant to C.R.C.P. 98 because Defendant is a nonresident of
this state and Plaintiff designates this county as the place of trial.

                               GENERAL ALLEGATIONS

      5.      T-O owns and operates Southview Place Towers (the “Property”) located in
Denver, Colorado.




                                                                       EXHIBIT 1
Case 1:20-cv-03435-LTB Document 5 Filed 11/19/20 USDC Colorado Page 2 of 3




       6.     The Property includes four buildings, two of which (Building 1 and Building 4)
contain apartments.

       7.      At all relevant times, the Property was insured by United.

       8.    On or about November 17, 2018 Building 4 was badly damaged by fire causing
property damage and loss of business income.

        9.     Plaintiff tendered claims for insurance benefits for loss of business income
coverage as well as demolition and repair costs under both property and ordinance coverages of
the insurance policy with United.

        10.    Plaintiff has incurred the business income losses and the demolition and repair
costs, and these are insured items under the insurance policy with United.

        11.     United has unreasonably delayed or denied certain of the claims tendered by
Plaintiff under the business income, property, and ordinance coverages of the policy.

                                FIRST CLAIM FOR RELIEF
                                    (Breach of Contract)

       T-O incorporates the allegations of the preceding paragraphs.

       12.     The insurance policy issued to Plaintiff by Defendant constitutes a contract of
insurance.

        13.     The failure by Defendant to pay certain benefits for damages incurred by Plaintiff
constitutes a breach of contract.

        14.    Defendant’s breach of the insurance contract has proximately caused damages to
Plaintiff.

                           SECOND CLAIM FOR RELIEF
    (Statutory Damages and Attorney’s Fees Pursuant to C.R.S. §§ 10-3-1115 and 1116)

       T-O incorporates the allegations of the preceding paragraphs.

        15.    Defendant has unreasonably denied or delayed payment of insurance benefits to
Plaintiff.

       16.     Pursuant to Section 10-3-1115 and 1116 C.R.S., Plaintiff is a first-party claimant
who is entitled to recover attorney’s fees, court costs, and “two times the covered benefit” for
Defendant’s unreasonable delay or denial of Plaintiff’s claim for benefits.




                                                2
Case 1:20-cv-03435-LTB Document 5 Filed 11/19/20 USDC Colorado Page 3 of 3




                                   PRAYER FOR RELIEF

      A.      For all unpaid insurance benefits;

       B.     For statutory double-damages for all insurance benefits for which payment was
unreasonably delayed or denied;

      C.      For statutory attorney’s fees and costs;

      D.      For prejudgment, post judgment and moratory interest; and

      E.      For such other relief as this Court deems just.

      Dated: June 9, 2020.

                                             HUTCHINSON BLACK AND COOK, LLC


                                             By:      s/ Glen G. Gordon
                                                   Glen F. Gordon
                                                   Keith M. Edwards

                                             Attorneys for Plaintiff, Tebo-Orvis, LLC

Address of Plaintiff:
1100 S. McCaslin Boulevard
Suite 1020
Superior, CO 80027




                                                3
